DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “regular pattern,” is unclear to the examiner. Claim 9, 18 and their respective dependent claims are thereby rejected and will be examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim) (US20180361630).
Regarding claim 1, Kim discloses an electronic device (100) comprising: 
a display (101) arranged on a front face (1001) of the electronic device; and 

a transparent housing (310) (Paragraph 0040 and 0062) comprising a side region (Figure 7) arranged on a side face (Figure 7) of the electronic device, a back region (Figure 7) arranged on a back face (Figure 7) of the electronic device, and a connection region (Figure 7) connecting the side region with the back region; 
a transparent pattern layer (340) (Paragraph 0026 – a patterned structure layer according to various example embodiments of the present disclosure, and may include, for example, and without limitation, a film, glass, metal, or double injection of metal and resin, or the like, which is used as an exterior of a construction or used alone) arranged on an inner surface of the back region of the transparent housing and comprising a pattern (341); and 
a color layer (361) disposed on an inner surface of the transparent pattern layer in the back region of the transparent housing.
Kim does not expressly disclose [a color layer] disposed on an inner surface of the side region of the transparent housing.  
Kim discloses a color layer disposed on an inner surface of the side region of the transparent housing (Paragraph 0062).
It would have been obvious to one of ordinary skill in the art to incorporate the color layer of Kim on an inner surface of the side region of Kim.



    PNG
    media_image1.png
    291
    635
    media_image1.png
    Greyscale


Regarding claim 2, Kim discloses the electronic device of claim 1, wherein the color layer is arranged on the inner surface of the transparent pattern layer and an inner surface of a region where the transparent pattern layer is not arranged on the inner surface of the transparent housing (Paragraphs 0047 and 0062; Figure 3F).  

Regarding claim 3, Kim discloses the electronic device of claim 2, wherein the color layer is arranged to cover the inner surface of the transparent pattern layer, an inner surface of the connection region of the transparent housing, and an inner surface of the side region of 34the transparent housing.  


    PNG
    media_image2.png
    291
    635
    media_image2.png
    Greyscale

Regarding claim 4, Kim discloses the electronic device of claim 1, wherein the side region, the back region, and the connection region of the transparent housing are formed as one body (Paragraph 0037 – According to an embodiment, the lateral side and the second side may be formed integrally.)  

Regarding claim 5, Kim discloses the electronic device of claim 1.
Kim does not expressly disclose wherein a transparency of the transparent pattern layer is greater than or equal to 50%.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate a transparency greater than or equal to 50% into the transparent pattern layer of Kim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
One of ordinary skill in the art would have been motivated to do so to express various colors differentiated from the conventional one due to cyclic or non-cyclic and identical or different shapes.

Regarding claim 6, Kim discloses the electronic device of claim 1, wherein the transparent pattern layer comprises: a base layer (340); and a pattern layer (341) arranged on the base layer. (Figure 3E)


    PNG
    media_image3.png
    234
    534
    media_image3.png
    Greyscale


Regarding claim 7, Kim discloses the electronic device of claim 6, wherein the pattern layer is arranged to face the back region on the base layer. (Figure 7)

Regarding claim 8, Kim discloses the electronic device of claim 6, wherein the pattern layer is arranged to face a surface opposing the back region on the base layer. (Figure 7)

claim 9, as best understood, Kim discloses the electronic device of claim 1, wherein the pattern of the transparent pattern layer is a regular pattern, and wherein the transparent pattern layer comprises a plurality of transparent elements that are disposed apart from each other by a same interval (Paragraph 0053– A plurality of fillers of a patterned structure layer may be formed in a rectangular shape, cross shape, or dot shape formed regularly or irregularly or may be formed in a line shape having a regular or irregular interval and width.)

Regarding claim 10, Kim discloses the electronic device of claim 1, wherein the back region of the transparent housing comprises a flat back wall and a curved back wall that is arranged on an edge of the first back wall and extends in a direction from the back region to the connection region of the transparent housing. (Figure 7)

Regarding claim 11, Kim discloses a housing structure configured to cover an electronic device, the housing structure comprising: 
a transparent housing (310) (Paragraph 0040 and 0062) comprising a side region (Figure 7) arranged on a side face (Figure 7) of the electronic device, a back region (Figure 7) arranged on a back face (Figure 7) of the electronic device, and a connection region (Figure 7) connecting the side region with the back region; 
a transparent pattern layer (340) (Paragraph 0026 – a patterned structure layer according to various example embodiments of the present disclosure, and may include, for example, and without limitation, a film, glass, metal, or double injection of metal and resin, or the like, which is used as an exterior of a construction or used alone) arranged 
a color layer (361) disposed on an inner surface of the transparent pattern layer in the back region of the transparent housing.
Kim does not expressly disclose [a color layer] disposed on an inner surface of the side region of the transparent housing.  
Kim discloses a color layer disposed on an inner surface of the side region of the transparent housing (Paragraph 0062).
It would have been obvious to one of ordinary skill in the art to incorporate the color layer of Kim on an inner surface of the side region of Kim.
One having ordinary skill in the art would be motivated to do because a color, expressed differently for each of the regions, may be applied to a flat surface and curved surface (edge effect) of a product having a 3D shape


Regarding claim 12, Kim discloses the housing structure of claim 11, wherein the color layer is arranged on the inner surface of the transparent pattern layer and an inner surface of a region where the transparent pattern layer is not arranged on the inner surface of the transparent housing (Figure 7).  


    PNG
    media_image2.png
    291
    635
    media_image2.png
    Greyscale


Regarding claim 13, Kim discloses the housing structure of claim 12, wherein the color layer is arranged to 36cover the inner surface of the transparent pattern layer, an inner surface of the connection region of the transparent housing, and an inner surface of the side region of the transparent housing.  

Regarding claim 14, Kim discloses the housing structure of claim 11, wherein the side region, the back region, and the connection region of the transparent housing are formed as one body. (Paragraph 0037 – According to an embodiment, the lateral side and the second side may be formed integrally.)  

Regarding claim 15, Kim discloses the housing structure of claim 11.
Kim does not expressly disclose wherein a transparency of the transparent pattern layer is greater than or equal to 50%.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate a transparency greater than or equal to 50% into the transparent pattern layer of Kim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
One of ordinary skill in the art would have been motivated to do so to express various colors differentiated from the conventional one due to cyclic or non-cyclic and identical or different shapes.

Regarding claim 16, Kim discloses the housing structure of claim 11, wherein the transparent pattern layer comprises: a base layer (340); and a pattern layer (341) arranged on the base layer. (Figure 3E)


    PNG
    media_image3.png
    234
    534
    media_image3.png
    Greyscale


Regarding claim 17, Kim discloses the housing structure of claim 16, wherein the pattern layer is arranged to face the back region on the base layer. (Figure 7)

claim 18, Kim discloses the housing structure of claim 16, wherein the pattern layer is arranged to face a surface opposing the back region on the base layer. (Figure 7)

Regarding claim 19, as best understood, Kim discloses the housing structure of claim 11, wherein the pattern of the transparent pattern layer is a regular pattern, and 37wherein the transparent pattern layer comprises a plurality of transparent elements that are disposed apart from each other by a same interval. (Paragraph 0053– A plurality of fillers of a patterned structure layer may be formed in a rectangular shape, cross shape, or dot shape formed regularly or irregularly or may be formed in a line shape having a regular or irregular interval and width.)

Regarding claim 20, Kim discloses the housing structure of claim 11, wherein the back region comprises a flat back wall and a curved back wall that is arranged on an edge of the first back wall and extends in a direction from the back region to the connection region of the transparent housing. (Figure 7)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170075444.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


12 January 2022